            Case 5:19-cv-01661-MAK Document 34 Filed 06/21/19 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

U.S. BORAX INC.,                                  :
                                                  :
                                                  :
                         Plaintiff,               :      CIVIL ACTION NO. 19-cv-01661-MAK
                 v.                               :
                                                  :
MARK ZAMEK,                                       :
                                                  :
                                                  :
                         Defendant.               :

              PLAINTIFF U.S. BORAX INC.’S MOTION FOR LEAVE TO FILE
                          SECOND AMENDED COMPLAINT

          Pursuant to Fed. R. Civ. P. 15(a)(2), Plaintiff U.S. Borax Inc. (“Plaintiff”) submits this

Motion for Leave to File a Second Amended Complaint. In support of its motion, Plaintiff

states:

    1. Plaintiff filed this lawsuit on April 17, 2019.

    2. On May 23, 2019, Defendant filed a Motion for Partial Dismissal of Plaintiff’s claims.

    3. In response to that motion, on June 7, 2019, Defendant filed a First Amended Complaint

          pursuant to Fed. R. Civ. P. 15(a)(1).

    4. The First Amended Complaint added additional facts, including facts from Defendant’s

          deposition, to address the alleged pleading deficiencies outlined in Defendant’s Motion.

    5. Further, the First Amended Complaint added claims for breach of the fiduciary duty of

          loyalty and interference with existing contractual relationship.

    6. On June 8, 2019, Defendant’s new employer, Etimine USA Inc. (“Etimine”), produced

          evidence that Defendant had uploaded Plaintiff’s confidential documents to a computer

          he used at Etimine.
          Case 5:19-cv-01661-MAK Document 34 Filed 06/21/19 Page 2 of 3



    7. In light of this new evidence, Plaintiff seeks to amend its First Amended Complaint to

        include allegations about the information that Defendant uploaded to his Etimine

        computer. Defendant also seeks to add a claim based on Defendant’s breach of his

        severance agreement, including a request for attorney’s fees and the return of the

        payment Plaintiff made to Defendant pursuant to that agreement.

    8. A copy of Plaintiff’s Second Amended Complaint is attached hereto as Exhibit A. 1

    9. Defendant has consented to Plaintiff’s request to file a Second Amended Complaint.

    10. Pursuant to Fed. R. Civ. P. 15(a)(2) the Court “should freely give leave [to amend a

        pleading] when justice so requires.”

        Plaintiff respectfully requests leave to file its Second Amended Complaint.




Date: June 21, 2019                                s/ Rachel C. Stone
                                                   Janice G. Dubler (PA ID 76578)
                                                   Daniel P. O’Meara (PA ID 53535)
                                                   Rachel C. Stone (PA ID 318656)
                                                   Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                                   1735 Market Street, Suite 3000
                                                   Philadelphia, PA 19103
                                                   (215) 995-2800
                                                   janice.dubler@oglretree.com
                                                   rachel.stone@ogletree.com


                                                   Attorneys for Plaintiff




1
 A blacklined copy showing the changes between Plaintiff’s First Amended Complaint and Plaintiff’s Second
Amended Complaint is attached here to as Exhibit B.
         Case 5:19-cv-01661-MAK Document 34 Filed 06/21/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that I served a true and correct copy of the foregoing document upon the

following by the Court’s ECF System, this 21st day of June 2019:

                                          Casey Green
                                         Rachel Dennis
                                 Sidkoff, Pincus & Green, P.C.
                                     2700 Jefferson Tower
                                      1101 Market Street
                                    Philadelphia, PA 19103
                                  cg@sidkoffpincusgreen.com
                               rdennis@sidkoffpincusgreen.com


                                                    /s/ Rachel C. Stone
                                                    Rachel C. Stone



                                                                                        38971816.1
